As filed with the Securities and Exchange Commission on November 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments September 30, 2010 (Unaudited) Shares Market Value Common Stocks - 81.4% $ (Cost $9,889,853) AGRICULTURE, FORESTRY & HUNTING - 0.1% ADY AMERICAN DAIRY, INC.* ADMINISTRATIVE SUPPORT & WASTE MANAGEMENT - 2.3% UTA UNIVERSAL TRAVEL GROUP* CONSTRUCTION - 0.0% DHI DR. HORTON, INC. EDUCATIONAL SERVICES - 0.3% CEU CHINA EDUCATION ALLIANCE, INC.* FINANCE & INSURANCE - 9.1% AGNC AMERICAN CAPITAL AGENCY CORP. AIG AMERICAN INTERNATIONAL GROUP, INC.* NLY ANNALY CAPITAL MANAGEMENT, INC. AGO ASSURED GUARANTY LTD. BAC BANK OF AMERICA CORP. OZRK BANK OF THE OZARKS, INC. BCS BARCLAYS PLC - ADR C CITIGROUP, INC.* CME CME GROUP, INC. FITB FIFTH THIRD BANCORP CNO CNO FINANCIAL GROUP, INC.* GNW GENWORTH FINANCIAL, INC.* GAIN GLADSTONE INVESTMENT CORP. PL PROTECTIVE LIFE CORP. PROV PROVIDENT FINANCIAL HOLDINGS, INC. RF REGIONS FINANCIAL CORP. SBSI SOUTHSIDE BANCSHARES, INC. TELOZ TEL OFFSHORE TRUST* 90 USB U.S. BANCORP VRTB VESTIN REALTY MORTGAGE II, INC.* YUII YUHE INTERNATIONAL, INC.* INFORMATION - 6.2% CCME CHINA MEDIAEXPRESS HOLDINGS, INC.* FIS FIDELITY NATIONAL INFORMATION SERVICES, INC. FTR FRONTIER COMMUNICATIONS CORP. GOOG GOOGLE, INC.* MENT MENTOR GRAPHICS CORP.* MBT MOBILE TELESYSTEMS OJSC - ADR TEF TELEFONICA S A MNI THE MCCLATCHY CO.* VIP VIMPEL-COMMUNICATIONS LTD. - ADR* MANUFACTURING - 33.4% APWR A-POWER ENERGY GENERATION SYSTEMS LTD.* ABIX ABATIX CORP.* AKS AK STEEL HOLDING CORP. AMRN AMARIN CORP. PLC* AAPL APPLE, INC.* ARM ARVINMERITOR, INC.* BHI BAKER HUGHES, INC. CAT CATERPILLAR, INC. CMFO CHINA MARINE FOOD GROUP LTD.* CPHI CHINA PHARMA HOLDINGS, INC.* IMOS CHIPMOS TECHNOLOGIES (BERMUDA) LTD.* COH COACH, INC. SID COMPANHIA SIDERURGICA NACIONAL - ADR DEPO DEPOMED, INC.* ELN ELAN CORP. PLC - ADR* FNSR FINISAR CORP.* GY GENCORP, INC.* GD GENERAL DYNAMICS CORP. GE GENERAL ELECTRIC CO. HRBN HARBIN ELECTRIC, INC.* HRS HARRIS CORP. HXM HOMEX DEVELOPMENT CORP. - ADR* JOYG JOY GLOBAL, INC. MTW MANITOWOC COMPANY, INC. VIVO MERIDIAN BIOSCIENCE, INC. NRTLQ NORTEL NETWORKS CORP.* 12 - NUE NUCOR CORP. PTIE PAIN THERAPEUTICS, INC.* PLAB PHOTRONICS, INC.* SNTS SANTARUS, INC.* SOA SOLUTIA, INC.* TEX TEREX CORP.* TSL TRINA SOLAR LTD. - ADR* X UNITED STATES STEEL CORP. VLO VALERO ENERGY CORP. VVUS VIVUS, INC.* HOGS ZHONGPIN, INC.* MINING - 17.8% AEM AGNICO EAGLE MINES LTD. ANV ALLIED NEVADA GOLD CORP.* APC ANADARKO PETTROLEUM CORP. APA APACHE CORP. ACI ARCH COAL, INC. ATPG ATP OIL & GAS CORP.* BRY BERRY PETROLEUM CO. BHP BHP BILLITON LTD. - ADR CHK CHESAPEAKE ENERGY CORP. CDE COEUR D'ALENE MINES CORP.* DROOY DRDGOLD LTD. EXXI ENERGY XXI (BERMUDA) LTD.* ESV ENSCO PLC - ADR FCX FREEPORT-MCMORAN COPPER & GOLD INC. GPOR GULFPORT ENERGY CORP.* HMY HARMONY GOLD MINING LTD. NBR NABORS INDUSTRIES LTD.* NEM NEWMONT MINING CORP. OXY OCCIDENTAL PETROLEUM CORP. PAAS PAN AMERICAN SILVER CORP. BTU PEABODY ENERGY CORP. PWE PENN WEST ENERGY TRUST RRC RANGE RESOURCES CORP. RDC ROWAN COMPANIES, INC.* SLB SCHLUMBERGER LTD. SLW SILVER WHEATON CORP.* SCCO SOUTHERN COPPER CORP. SWN SOUTHWESTERN ENERGY CO.* TGB TASEKO MINES LTD.* RIG TRANSOCEAN LTD.* VGZ VISTA GOLD CORP.* PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 4.5% CELG CELGENE CORP.* CNTF CHINA TECHFAITH WIRELESS COMMUNICATION TECHNOLOGY LTD. - ADR* CHBT CHINA-BIOTICS, INC.* MAIL INCREDIMAIL LTD. JGBO JIANGBO PHARMACEUTICALS, INC.* SUTR SUTOR TECHNOLOGY GROUP LTD.* REAL ESTATE RENTAL & LEASING - 1.4% AVB AVALONBAY COMMUNITIES, INC. EQY EQUITY ONE, INC. SVLF SILVERLEAF RESORTS, INC.* XIN XINYUAN REAL ESTATE CO. LTD.* RETAIL TRADE - 5.5% ABG ASBURY AUTOMOTIVE GROUP, INC.* CJJD CHINA JO-JO DRUGSTORES, INC.* WILC G WILLI FOOD - INTERNATIONAL LTD.* MHS MEDCO HEALTH SOLUTIONS, INC.* SPGZ SPECTRUM GROUP INTERNATIONAL, INC.* SHOO STEVE MADDEN LTD.* URBN URBAN OUTFITTERS, INC.* TRANSPORTATION & WAREHOUSING - 0.3% CFW CANO PETROLEUM, INC.* SFL SHIP FINANCE INTERNATIONAL LTD. 15 JBLU JETBLUE AIRWAYS CORP.* UTILITIES - 0.2% INSU INITUFORM TECHNOLOGIES, INC.* WHOLESALE TRADE - 0.3% DIT AMCON DISTRIBUTING CO. WARRANTS - 0.0% 1 (Cost $1) KKDOW KRISPY KREME DOUGHNUTS, INC.* - Expiration 3/2/2012 at $12.21 18 1 EXCHANGE TRADED NOTES - 1.5% (Cost $281,830) DZZ POWERSHARES DB GOLD DOUBLE SHORT* INVESTMENT COMPANIES - 13.1% (Cost $1,897,215) SIVR ETFS PHYSICAL SILVER SHARES* IAU ISHARES COMEX GOLD TRUST* HYG ISHARES IBOXX $ HIGH YIELD CORPORATE BOND FUND* SLV ISHARES SILVER TRUST* EMB ISHARES JP MORGAN USD EMERGING MARKETS BOND FUND* IGOV ISHARES S&P/CITI INTL TREASURY BOND* HYF MANAGED HIGH YIELD PLUS FUND, INC. SKF PROSHARES ULTRASHORT FINANCIALS* EPV PROSHARES ULTRASHORT MSCI EUROPE* TWM PROSHARES ULTRASHORT RUSSELL 2000* GLD SPDR GOLD TRUST* UNG UNITED STATES NATURAL GAS FUND* CASH EQUIVALENTS - 3.6% (Cost $495,810) HIGHMARK 100% US TREASURY MONEY MARKET FUND, 0.01%(1) HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.08%(1) TOTAL INVESTMENT SECURITIES - 99.6% (Cost $12,564,709) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.4% NET ASSETS - 100.0% $ *Non-income producing security. (1) Seven-day yield as of September 30, 2010. ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 -Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010: Level 1 Level 2 Level 3 Common Stock - - Exchange Traded Notes Investment Companies Warrants 1 - - Short-Term Investments - - Total Investments in Securities - - Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) /s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer DateNovember 10, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date November 10, 2010 * Print the name and title of each signing officer under his or her signature.
